         Case 1:20-cr-00344-PGG Document 29 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                           ORDER
            -against-
                                                       20 Cr. 344 (PGG)
BYRON ROBERTS,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

      It is hereby ORDERED that the Defendant’s sentencing will take place on

October 29, 2021 at 3:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse,

40 Foley Square, New York, New York. Any submissions on behalf of the Defendant are

due by October 15, 2021. The Government’s submission is due by October 22, 2021.

Dated: New York, New York
       February 11, 2021
                                         SO ORDERED.


                                         _________________________________
                                         Paul G. Gardephe
                                         United States District Judge
